Name: Commission Implementing Regulation (EU) 2019/261 of 14 February 2019 amending Implementing Regulation (EU) 2018/140 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain cast iron articles originating in the People's Republic of China and terminating the investigation on imports of certain cast iron articles originating in India
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  trade;  international trade;  iron, steel and other metal industries;  competition
 Date Published: nan

 15.2.2019 EN Official Journal of the European Union L 44/4 COMMISSION IMPLEMENTING REGULATION (EU) 2019/261 of 14 February 2019 amending Implementing Regulation (EU) 2018/140 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain cast iron articles originating in the People's Republic of China and terminating the investigation on imports of certain cast iron articles originating in India THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1), and in particular Article 9(4) thereof, Whereas: (1) By Implementing Regulation (EU) 2018/140 (2), the Commission imposed a definitive anti-dumping duty at rates ranging from 15,5 % to 38,1 % on imports of certain articles of lamellar graphite cast iron (grey iron) or spheroidal graphite cast iron (also known as ductile cast iron), and parts thereof falling within Combined Nomenclature (CN) codes ex 7325 10 00 (TARIC code 7325100031) and ex 7325 99 10 (TARIC code 7325991051) and originating in the People's Republic of China. (2) By judgment of 12 July 2018 in Joined Cases C-397/17 and C-398/17, Profit Europe (3), the Court of Justice held that the CN must be interpreted as meaning that the cast tube or pipe fittings of spheroidal graphite cast iron must be classified under the residual subheading 7307 19 90 as other cast fittings, rather than under subheading 7307 11 10 as fittings of non-malleable cast iron, or under CN subheading 7307 19 10 as fittings of malleable cast iron. (3) The two tariff headings 7325 and 7307 have an almost identical structure and concern the same materials. Therefore, it was considered appropriate to reflect the Court of Justice's finding also in the classification of articles falling under heading 7325. (4) Implementing Regulation (EU) 2018/140 concerning certain articles of spheroidal graphite cast iron (also known as ductile cast iron) continues to refer to their classification under CN code 7325 99 10 as other articles of malleable cast iron. (5) Therefore, CN code ex 7325 99 10 (TARIC code 7325991051) should be replaced by CN code ex 7325 99 90 (TARIC code 7325999080) among the codes listed in Implementing Regulation (EU) 2018/140 with regard to goods the imports of which are subject to the definitive anti-dumping duty. (6) To ensure the effective collection of the anti-dumping duties in place, Implementing Regulation (EU) 2018/140 should be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EU) 2016/1036, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) of Implementing Regulation (EU) 2018/140 is replaced by the following: 1. A definitive anti-dumping duty is imposed on imports of certain articles of lamellar graphite cast iron (grey iron) or spheroidal graphite cast iron (also known as ductile cast iron), and parts thereof currently falling within CN codes ex 7325 10 00 (TARIC code 7325100031), and ex 7325 99 90 (TARIC code 7325999080) and originating in the People's Republic of China. These articles are of a kind used to:  cover ground or sub-surface systems, and/or openings to ground or sub-surface systems, and also  give access to ground or sub-surface systems and/or provide view to ground or sub-surface systems. The articles may be machined, coated, painted and/or fitted with other materials such as but not limited to concrete, paving slabs, or tiles. The following product types are excluded from the definition of the product concerned:  channel gratings and cast tops subject to standard EN 1433, to be fitted as a component on channels in polymer, plastic, galvanised steel or concrete allowing surface water to flow into the channel,  floor drains, roof drains, cleanouts and covers for cleanouts, subject to standard EN 1253,  step irons, lifting keys, and fire hydrants.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Commission Implementing Regulation (EU) 2018/140 of 29 January 2018 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain cast iron articles originating in the People's Republic of China and terminating the investigation on imports of certain cast iron articles originating in India (OJ L 25, 30.1.2018, p. 6). (3) Judgment of the Court of Justice of 12 July 2018, Joined Cases C-397/17 and C-398/17, Profit Europe NV v Belgische Staat, ECLI:EU:C:2018:564.